
	
		VI
		110th CONGRESS
		1st Session
		S. 660
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2007
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Majan Jean.
	
	
		1.Permanent resident status for
			 Majan Jean
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act (8
			 U.S.C. 1151), Majan Jean shall be eligible for issuance of an immigrant visa or
			 for adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of that Act (8 U.S.C. 1154) or for adjustment of status to lawful
			 permanent resident.
			(b)Adjustment of
			 StatusIf Majan Jean enters the United States before the filing
			 deadline specified in subsection (c), Majan Jean shall be considered to have
			 entered and remained lawfully and shall be eligible for adjustment of status
			 under section 245 of the Immigration and
			 Nationality Act (8 U.S.C. 1255) as of the date of enactment of this
			 Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumbersUpon the granting of an immigrant visa or
			 permanent residence to Majan Jean, the Secretary of State shall instruct the
			 proper officer to reduce by 1, during the current or next following fiscal
			 year, the total number of immigrant visas that are made available to natives of
			 the country of birth of Majan Jean under section 203(a) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1153(a)) or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of birth of Majan Jean under section
			 202(e) of that Act (8 U.S.C. 1152(e)).
			
